Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Zhou et al US 10,430,946 
Re claim 1 

A computer-implemented method for integrating bottom-up segmentation into a semi- supervised machine learning model, the method comprising: 

training a machine learning model with a labeled dataset, wherein the labeled dataset includes ground truth segmentation labels for each sample in the labeled dataset ( see column 16 lines 50-55 trained using pixel level annotation information see also column 16 lines 20-25 note this is ground trouth ); 

generating a pseudo labeled dataset by applying an unlabeled dataset to the machine learning model (pseudo segmentation mask is generated on data set column 16 lines 60-67 ); 

evaluating the pseudo labeled dataset relating to a quality of the pseudo labeled dataset (see column 16 lines 65- column 17 lines 1-5 note a discriminator evaluates the pseudo masks);

 combining the pseudo labeled dataset with the evaluation results into a training dataset; and retraining the machine learning model with the training dataset (see column 17 outputs  of discriminator used to further refine training of the generator).

The prior art of record does not disclose the combination of generating a pseudo labeled dataset by applying an unlabeled dataset to the machine learning model using a top-down segmentation grouping rule; evaluating the pseudo labeled dataset by applying a bottom-up segmentation grouping rule to produce evaluation results relating to a quality of the pseudo labeled dataset;

Independent claims 9 and 17 these claims contain similar subject matter. 


Regarding claims 17-20 these claims recite “a computer readable storage medium” which is typically broad enough to encompass a transitory signal. However the specification on page 22 in paragraph 86 recites “ A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”. As such in light of the specification “a computer readable storage medium” is construed as not encompassing transitory signals per se. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669